Citation Nr: 1619335	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for bipolar disorder.

Entitlement to service connection for secondary alcohol use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel





INTRODUCTION

The Veteran had active service from November 2000 to May 2001, March 2003 to June 2003, and September 2004 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2007 and July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

These rating decisions denied service connection for psychiatric disorders separately identified and claimed as posttraumatic stress disorder (PTSD) (in 2007), major depressive disorder (in 2007), and bipolar disorder (in 2008).  The Veteran filed timely notices of disagreement as to each of the three separately identified psychiatric disorders claimed.

In a December 2009 rating decision, the RO granted service connection for major depressive disorder and assigned that psychiatric disability a 70 percent rating, effective June 24, 2006.  The appeal as to entitlement to service connection for major depressive disorder is therefore no longer on appeal as the claim was granted in full.  The RO also issued two statements of the case at that time addressing the claims for service connection separately for bipolar disorder and for PTSD.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  

In May 2011, the Veteran expressly withdrew his claim of service connection for PTSD and requested to keep the bipolar claim on appeal.  Thus, the claim as to service connection for PTSD is no longer on appeal before the Board as it has been withdrawn.  Therefore, the bipolar disorder claim is the only remaining psychiatric disorder that has been previously addressed on appeal.  

Nonetheless, the scope of the Veteran's claim of service connection for a psychiatric disorder includes any psychiatric disorder that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed in the remand section below, the broadened claim includes one for secondary alcohol use.

In February 2015, the Board remanded the case for further development regarding the appealed claim of service connection for bipolar disorder, as well as a separately appealed claim of service connection for chronic acid reflux.

Thereafter, in a May 2015 rating decision, the RO granted service connection for chronic acid reflux.  Thus, the claim of service connection for chronic acid reflux is no longer on appeal before the Board as the claim was granted in full.


FINDING OF FACT

The Veteran does not have bipolar disorder.


CONCLUSION OF LAW

The criteria for service connection for a bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in March 2007 satisfied the duty to notify provisions regarding the service connection claim decided here.  
 
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service treatment records including records provided by the Social Security Administration have also been obtained.

The Veteran was provided VA examination in June 2007, August 2010, and April 2015.  The examinations in combination are sufficient evidence for deciding the claim.  The reports are adequate as they are consistent with and based upon consideration of the Veteran's prior medical history, describe the claimed symptomatology in sufficient detail so that the Board's evaluations are fully informed, and the examination reports contain reasoned explanations.  Thus, VA's duty to assist has been met for this claim.

II. Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a psychiatric disorder requires there be medical evidence diagnosing the psychiatric disorder in accordance with 38 C.F.R. § 4.125(a), which requires that the disorder conform to the pertinent version of the Diagnostic and Statistical Manual of Mental Disorders (DSM), and is supported by findings of a medical examiner-and medical evidence linking the current symptoms to service.  VA implemented a change from use of DSM-IV to DSM-5, effective August 4, 2014.  

III. Evidence

Service treatment records include a number of records of treatment for complaints of depression in the first few months of 2006, which contain assessments of psychiatric disorders including: in January 2006, depression-major depressive disorder versus dysthymia versus adjustment disorder, must also consider ETOH-induced disorder or anxiety disorder (doubt PTSD); in January 2006, depression-major depressive disorder versus adjustment disorder; in February 2006, depression; and in March 2006, depression-possible anxiety or ETOH disorder as well.  Service treatment records also include the report of a June 2006 examination at the end of the Veteran's third period of active service.  That report shows a normal evaluation for psychiatric condition.

The report of a June 2007 VA examination contains a psychiatric history showing that the Veteran's first psychiatric treatment occurred in the latter part of 2005 or early 2006 during active service; and that at that time the Veteran was treated for depression primarily associated with marital stressors for which the treatment provider diagnosed depression, alcohol excess, and possibly an antisocial personality disorder.  The June 2007 VA examination report notes that other records indicated that the Veteran reported increased symptoms of distress on returning from Iraq.  The Veteran was involuntarily committed to inpatient treatment after becoming drunk and threatening to kill himself and his wife.  The report noted that a treatment provider had offered a diagnosis of PTSD and major depressive disorder of moderate intensity.  

The June 2007 VA examination report shows that after review of the clinical records, the examiner opined that the records suggested that the Veteran had difficulties of a characterological nature; that he was depressed about multiple issues and stressors in his life, and that at worst, he may have some symptoms of mild PTSD, which he appeared to be exaggerating for purposes of compensation seeking behavior.  After examination, the report contains a diagnosis on Axis I of (1) alcohol dependence, severe by history, currently in an unknown state of activity; (2) oppositional-defiant disorder by history and in childhood only; (3) major depressive disorder, recurrent moderately severe secondary to multiple life issues and stressors (not service-related); and (4) PTSD, mild intensity (pending verification of stressors and giving a very large benefit of the doubt to the Veteran).  

The report of an August 2010 VA examination contains a past medical history showing that the Veteran had had one hospitalization for a mental disorder in December 2006, when he was treated for suicidal ideation associated with depression.  On mental examination the examiner found that the Veteran had the following symptomatology.  The Veteran's mood was dysphoric.  The Veteran's psychomotor activity, speech, and thought process and content, were all unremarkable.  He was cooperative and attentive and his affect was constricted.  His attention and orientation were intact.  The examiner indicated there were no problems with delusions, hallucinations, judgment, or insight and his intelligence was assessed as average.  The Veteran had inappropriate cutting behavior secondary to anger.  The Veteran had no homicidal thoughts but did have suicidal thoughts.  He had poor impulse control and had had episodes of violence.  His remote memory was normal and recent memory was mildly impaired.

After examination, the report contains a diagnosis on Axis I of major depressive disorder, recurrent, severe; and on Axis II, borderline personality disorder.  The examiner commented also that the Veteran had a history of alcohol abuse but reported that he had been essentially alcohol-free for the past year, and at present alcohol use did not appear to be impacting mental health functioning.

The report of an April 2015 VA examination shows that the examiner noted that the Veteran had been diagnosed with mental disorders under DSM-5 of (1) major depressive disorder, moderate, recurrent; and (2) alcohol use disorder, moderate, in early remission.  The examiner identified the following medical diagnoses as relevant to the understanding or management of these two psychiatric diagnoses: traumatic brain injury, irritable bowel syndrome, hyperlipidemia, headache, gastroesophageal reflux disease, chronic back pain, cervical spine strain, left shoulder pain, neck pain, foot pain bilaterally.  

The examiner differentiated symptoms associated with the major depressive disorder from that of the alcohol use disorder.  The examiner stated that the symptoms associated with the Veteran's major depressive disorder included the following: depressed mood most of the day, nearly every day, as indicated by the Veteran's subjective report, diminished interest or pleasure in all, or almost all, activities, most of the day nearly every day, insomnia, psychomotor agitation, fatigue/loss of energy, feelings of worthlessness, and recurrent thoughts of death. 

The examiner found that the symptoms associated with the Veteran's alcohol use disorder included the following: alcohol is often taken in larger amounts than was intended, craving/strong desire or urge to use alcohol, continued alcohol use despite having persistent or recurring social or interpersonal problems caused or exacerbated by the effects of alcohol, and alcohol use is continued despite knowledge of having a recurrent psychological problem that is likely to have been exacerbated by alcohol.

The April 2015 VA examination report contains a mental health history that since the August 2010 VA examination, the Veteran denied having any inpatient treatment.  The examiner noted that treatment records reflected that the Veteran had been diagnosed with: mood disorder not otherwise specified; PTSD; major depressive disorder; bipolar disorder; alcohol abuse and cannabis dependence.  The examiner noted that a diagnosis of bipolar II disorder not otherwise specified was added to the Veteran's record in March 2015, however, no specific details of a diagnostic evaluation in support of this diagnosis appears in the treatment record. 

During the April 2015 VA examination, the Veteran denied receiving either inpatient or outpatient treatment for alcohol or substance abuse problems since his last VA examination in August 2010 examination.  He admitted to the past use of illicit substances in the form of smoking marijuana, but he reported that that for the past year he had only used marijuana on three occasions when socializing with friends or family.  The Veteran admitted to past problems with alcohol use, and stated that up until about three months ago he would regularly drink alcohol to the point of intoxication at least twice weekly, but he had not used alcohol for the past 3 months.

During the April 2015 VA examination, the Veteran denied any sentinel events.  The examiner noted that the pertinent symptoms that actively apply to the Veteran's diagnosis included: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  On the examiner's inquiry with respect to the Veteran's claim of bipolar disorder, the Veteran reported that he thought that he might have a bipolar mood disorder because his past actions had resulted in the loss of relationships.  The Veteran reported having extreme anger, withdrawal from being around people, cutting at himself, and being verbally abusive on occasion as reasons why relationships had been lost in the past.  The Veteran reported that while drinking several months before during a period when he was upset, he put a pistol to his head.  The gun was loaded but the Veteran did not pull the trigger. He reported that in the past and from time to time he has thoughts of wanting to end his own life but had never acted on them. 

The Veteran stated that this self-destructive behavior was not associated with an elevated mood, but rather was associated with mood that was depressed and hopeless.  The Veteran also reported on episodes when he had impulsivity during his periods of "up mood."  During the April 2015 VA examination the Veteran underwent the Beck Depression Inventory testing of a self-report measure of depressive symptoms, which resulted in a total score of 29.  The examiner stated that this score corresponds to the moderate to severe depression classification; and that the results showed that the Veteran affirmed the presence of multiple symptoms of depression including the following: pessimism, loss of pleasure, self-dislike, agitation, loss of interest, worthlessness, changes in sleep pattern, irritability, concentration difficulty, and loss of interest in sex.

Based on review of the Veteran's military treatment and personnel records and post-deployment questionnaire and other separation documents, and VA and private medical records, the examiner opined that the claimed bipolar disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted as rationale that the Veteran's records did indicate both lay and medical evidence in support of a diagnosis of bipolar disorder; however, no thorough examinations of the Veteran regarding symptoms associated with Bipolar Disorder were found.  Also, the symptoms the Veteran attributed to bipolar disorder did not meet the DSM-5 diagnostic criteria for a hypomanic episode; and no behaviors suggestive of hypomania were evidenced during the examination.  Finally, the examiner found no evidence in support of a bipolar disorder, which could not be better explained by the diagnosis of major depressive disorder, moderate, recurrent, for which the Veteran was currently service-connected and alcohol use disorder in early remission.

IV. Analysis

The issue turns on whether the Veteran has bipolar disorder or has had it during the pendency of the claim.  There is some evidence in favor of the diagnosis as VA clinical records in the 2000s have recorded that the Veteran had a history of bipolar disorder, or have noted that past diagnoses had included bipolar disorder.  

However, the greater weight of the competent medical evidence weighs against a diagnosis of bipolar disorder during the pendency of the claim.  After comprehensive VA examinations of the Veteran's psychiatric condition in June 2007, August 2010, and April 2015, which took into consideration the entire record at the time of those examinations, none of these three VA examinations has concluded with an Axis I diagnosis of bipolar disorder.  The reports of these examinations all include an Axis I diagnosis of major depressive disorder, which appears to be the predominant Axis I diagnosis for acquired psychiatric disability proffered during the three VA examinations.   

During the most recent VA examination of April 2015, the examiner noted that the results of Beck Depression Inventory testing performed at that time corresponded to a depression classification.  Further, based on the examination, and review of the Veteran's military treatment and personnel records and post-deployment questionnaire and other separation documents, and VA and private medical records, the examining clinical psychologist opined that the claimed bipolar disorder was less likely than not (less than 50 percent probability) incurred in or caused by any claimed in-service injury, event or illness.  

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran has bipolar disorder or has had bipolar disorder during the pendency of the claim.  

While the Veteran believes he has bipolar disorder, a diagnosis must conform to DSM and is not the type of diagnosis that may be made by lay observation.   Moreover, it is medically complex to distinguish among the various mood or other psychiatric disorders, to include bipolar disorders as distinguished from depressive disorders.  See, e.g., Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007). 

Accordingly, a necessary element to establish entitlement to service connection-the existence of a current disability-has not been shown by the evidence.  See Degmetich, 104 F.3d at 1328.  As the preponderance of the evidence is against the claim of service connection for bipolar disorder; there is no doubt to be resolved; and service connection is not warranted for bipolar disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bipolar disorder is denied.   

REMAND

The evidence also shows a psychiatric diagnosis of alcohol abuse disorder, which appears to be the only other psychiatric disorder that would be encompassed by the Veteran's claim.  The three VA examinations during the pendency of the claim include diagnoses on Axis I of alcohol use or abuse disorder, albeit at the first two examinations the diagnosis was by history only.  During the most recent VA examination of April 2015, the examiner diagnosed alcohol use disorder, moderate, in early remission.  At that time the examiner suggested there may be an etiological link between the alcohol use disorder and other service-connected disabilities.  

Although the law generally prohibits the payment of compensation for disabilities resulting from a claimant's abuse of alcohol or drugs, see 38 U.S.C.A. §§ 105(a), 1110, there is a limited exception.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.310 authorizes compensation for an alcohol or drug abuse disability when the claimant's alcohol or drug abuse disability is the secondary result of a separate service-connected disability.  

The Board therefore finds that a medical opinion is warranted addressing whether the Veteran's diagnosed alcohol abuse disorder is primary nature, or is secondary to any service-connected disability, to include the Veteran's service-connected major depressive disorder.

Accordingly, this issue is REMANDED to the RO for the following actions:

1.  Provide an appropriate clinical psychiatric specialist with the entire claims file for review, including a copy of this remand.  The examiner is to review the claims file.

Then the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or more) that any psychiatric disorder identified as an alcohol abuse disorder, which has been present at any time during the pendency of the claim even if resolved now, is secondary rather than primary in nature, to include whether such disorder is proximately due to or the result of any currently service-connected disability, or aggravated by any service-connected disability.  

(The Veteran is service connected for major depressive disorder, cervical spine strain and chronic acid reflux.)

In providing the above opinion, the examiner must comment on clinical record evidence during or since service showing.  The examiner must set forth a complete rationale for all findings and conclusions in the examination report.

2.  Finally, readjudicate the issue remaining on appeal.  If a benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


